IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: B.S.G.                             : No. 402 WAL 2018
                                          :
                                          :
PETITION OF: G.G., III, NATURAL           : Petition for Allowance of Appeal from
FATHER                                    : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.